DETAILED ACTION
This Allowance Action is in response to the claims filed on 10/17/2019.
Claims 1-25 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kimberly Slaven on 12/16/2020.

The application has been amended as follows: 

1.	(Currently Amended) A corona igniter, comprising:
	an insulator formed of an insulating material, said insulator extending longitudinally along a center axis from an insulator upper end to an insulator tip, said insulator having a thickness extending from an insulator outer surface to an insulator 
	a central electrode disposed in said slot of said insulator and extending longitudinally from an electrode upper end to an electrode tip, said electrode tip being spaced from said insulator tip by said insulating material; 
	a shell formed of metal surrounding a portion of said insulator and extending longitudinally from a shell upper end to a shell firing surface; [[and]] 
	said insulator thickness tapering between said shell firing surface and said insulator tip, and said insulator thickness not increasing between a start of the taper and said insulator tip,
	said insulator including a core nose projection having a length extending from said shell firing surface to said insulator tip, said taper in said insulator thickness extending along a percentage of said length of said core nose projection, and said percentage of said length being greater than or equal to a calculated percentage defined according to the following equation:  

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	wherein Y is said percentage of said length of said core nose projection of said insulator,
	RCE is a radius of said center electrode, said radius of said center electrode is a distance extending from said center axis to an electrode outer surface, and 
	RINS is a radius of said insulator, said radius of said insulator is a distance extending from said center axis to said insulator outer surface, and said radius of said insulator is measured along a portion of said insulator wherein said insulator thickness is constant.  

2.	(Original) A corona igniter according to claim 1, and said insulator outer surface extends radially inwardly toward said insulator inner surface to present said taper in said insulator thickness.

3.	(Canceled) 


4.	(Currently Amended)  [[The]]A corona igniter , comprising:
	an insulator formed of an insulating material, said insulator extending longitudinally along a center axis from an insulator upper end to an insulator tip, said insulator having a thickness extending from an insulator outer surface to an insulator inner surface, said insulator inner surface presenting a slot extending longitudinally along said center axis from said insulator upper end toward said insulator tip, and said insulator outer surface being round at said insulator tip;
	a central electrode disposed in said slot of said insulator and extending longitudinally from an electrode upper end to an electrode tip, said electrode tip being spaced from said insulator tip by said insulating material; 
	a shell formed of metal surrounding a portion of said insulator and extending longitudinally from a shell upper end to a shell firing surface; 
	said insulator thickness tapering between said shell firing surface and said insulator tip, and said insulator thickness not increasing between a start of the taper and said insulator tip, 	wherein said insulator thickness is constant along a first portion of said insulator and tapers along a second portion of said insulator extending from said first portion toward said insulator tip, said insulator thickness at said insulator tip relative to said insulator thickness at said first portion being reduced by greater than or equal to a percentage of said insulator thickness at said first portion, said percentage being defined by the following equation: 
	    T% = 30.3% - (45.2% * P1) – (0.8% * P2) + (4.2% *P3) + 2.5%, wherein
            
                P
                1
                =
                 
                
                    
                        
                            
                                R
                            
                            
                                I
                                N
                                S
                            
                        
                    
                    
                        C
                        E
                        P
                    
                
            
          , 
            
                P
                2
                =
                
                    
                        
                            
                                
                                    
                                        R
                                    
                                    
                                        C
                                        E
                                    
                                
                            
                            
                                
                                    
                                        R
                                    
                                    
                                        I
                                        N
                                        S
                                    
                                
                                -
                                
                                    
                                        R
                                    
                                    
                                        C
                                        E
                                    
                                
                            
                        
                    
                
            
        	,
            
                P
                3
                =
                 
                
                    
                        l
                        n
                        
                            
                                
                                    
                                        
                                            
                                                R
                                            
                                            
                                                S
                                                H
                                                E
                                                L
                                                L
                                            
                                        
                                    
                                    
                                        
                                            
                                                R
                                            
                                            
                                                I
                                                N
                                                S
                                            
                                        
                                    
                                
                            
                        
                    
                    
                        l
                        n
                        
                            
                                
                                    
                                        
                                            
                                                R
                                            
                                            
                                                I
                                                N
                                                S
                                            
                                        
                                    
                                    
                                        
                                            
                                                R
                                            
                                            
                                                C
                                                E
                                            
                                        
                                    
                                
                            
                        
                    
                
            
          ,
	T% is a percentage of said insulator thickness at said first portion, 
	RINS is a radius of said insulator, said radius of said insulator is a distance extending from said center axis to said insulator outer surface, and said radius of said insulator is measured along a portion of said insulator wherein said insulator thickness is constant, 
CEP is a distance between said shell firing surface and said electrode tip, 
	RCE is a radius of said center electrode, said radius of said center electrode being a distance extending from said center axis to an electrode outer surface, and 
	RSHELL is a radius of said shell, said radius of said shell being a distance extending from said center axis to a shell inner surface at said shell firing surface.

5.	(Original)  A corona igniter according to claim 1, wherein said insulator thickness is constant along a first portion of said insulator and tapers continuously along a second portion of said insulator extending from said first portion to said insulator tip. 

6.	(Original) A corona igniter according to claim 1, wherein said insulating material is alumina,
	said shell includes a flange extending radially outwardly from said center axis and a threaded region extending longitudinally from said flange, said threaded region includes a plurality of threads, 
	said shell includes a shell inner surface facing said center axis, said shell inner surface includes a first section presenting a cylindrical shape surrounding said center axis, said shell inner surface includes an internal seat extending from said first section and at an angle relative to said center axis, said inner surface includes a second section extending longitudinally from said internal seat to said shell firing surface and presenting a cylindrical shape surrounding said center axis, 	said insulator outer 
	said shell and said insulator presenting a gap therebetween, and said gap extending from said insulator lower shoulder to said shell lower end. 

7.	(Currently Amended) An insulator for a corona igniter, the corona igniter including a center electrode for receipt in a slot of said insulator and a shell for surrounding said insulator, said insulator being formed of an insulating material and extending longitudinally along a center axis from an insulator upper end to an insulator tip, said insulator having a thickness extending from an insulator outer surface to an insulator inner surface, said insulator inner surface presenting a slot extending longitudinally along said center axis from said insulator upper end toward said insulator tip, and said insulator outer surface being round at said insulator tip; 
	said insulator thickness tapering between said insulator tip and a location to be longitudinally aligned with a shell firing surface of said shell, and said insulator thickness not increasing between a start of said taper and said insulator tip;
	said insulator including a core nose projection for extending from said shell firing surface to said insulator tip, said insulator thickness tapering along said core nose projection, said taper in said insulator thickness extending along a percentage of said length of said core nose projection, and said percentage of said length being greater than or equal to a calculated percentage defined according to the following equation:  

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	wherein Y is said percentage of said length of said core nose projection of said insulator,
	RINS is a radius of said insulator, said radius of said insulator is a distance extending from said center axis to said insulator outer surface, and said radius of said insulator is measured along a portion of said insulator wherein said insulator thickness is constant, and
	RCE is a radius of said insulator, said radius of said insulator is a distance extending from said center axis to said insulator outer surface, and said radius of said insulator is measured along a portion of said insulator wherein said insulator thickness is constant.

8.	(Canceled) 
	
9.	(Currently Amended) [[The]]An insulator for a corona igniter, the corona igniter including a center electrode for receipt in a slot of said insulator and a shell for surrounding said insulator, said insulator being formed of an insulating material and extending longitudinally along a center axis from an insulator upper end to an insulator tip, said insulator having a thickness extending from an insulator outer surface to an insulator inner surface, said insulator inner surface presenting a slot extending longitudinally along said center axis from said insulator upper end toward said insulator tip, and said insulator outer surface being round at said insulator tip; 
	said insulator thickness tapering between said insulator tip and a location to be longitudinally aligned with a shell firing surface of said shell, and said insulator thickness not increasing between a start of said taper and said insulator tip, 
	wherein said insulator thickness is constant along a first portion of said insulator and tapers along a second portion of said insulator extending from said first portion toward said insulator tip, said insulator thickness at said insulator tip relative to said insulator thickness at said first portion is reduced by greater than or equal to a percentage of said insulator thickness at said first portion, said percentage being defined by the following equation: 
	    T% = 30.3% - (45.2% * P1) – (0.8% * P2) + (4.2% *P3) + 2.5%, wherein
            
                P
                1
                =
                 
                
                    
                        
                            
                                R
                            
                            
                                I
                                N
                                S
                            
                        
                    
                    
                        C
                        E
                        P
                    
                
            
          , 
            
                P
                2
                =
                
                    
                        
                            
                                
                                    
                                        R
                                    
                                    
                                        C
                                        E
                                    
                                
                            
                            
                                
                                    
                                        R
                                    
                                    
                                        I
                                        N
                                        S
                                    
                                
                                -
                                
                                    
                                        R
                                    
                                    
                                        C
                                        E
                                    
                                
                            
                        
                    
                
            
        	,
            
                P
                3
                =
                 
                
                    
                        l
                        n
                        
                            
                                
                                    
                                        
                                            
                                                R
                                            
                                            
                                                S
                                                H
                                                E
                                                L
                                                L
                                            
                                        
                                    
                                    
                                        
                                            
                                                R
                                            
                                            
                                                I
                                                N
                                                S
                                            
                                        
                                    
                                
                            
                        
                    
                    
                        l
                        n
                        
                            
                                
                                    
                                        
                                            
                                                R
                                            
                                            
                                                I
                                                N
                                                S
                                            
                                        
                                    
                                    
                                        
                                            
                                                R
                                            
                                            
                                                C
                                                E
                                            
                                        
                                    
                                
                            
                        
                    
                
            
          ,
	T% is a percentage of said insulator thickness at said first portion,
	RINS is a radius of said insulator, said radius of said insulator is a distance extending from said center axis to said insulator outer surface, and said radius of said insulator is measured along a portion of said insulator wherein said insulator thickness is constant,
	CEP is a distance between said shell firing surface and said electrode tip, 
RCE is a radius of said center electrode, said radius of said center electrode being a distance extending from said center axis to an electrode outer surface, and 
	RSHELL is a radius of said shell, said radius of said shell being a distance extending from said center axis to a shell inner surface at said shell firing surface.

10.	(Original) An insulator according to claim 7, wherein said insulator thickness tapers between said shell firing surface and said insulator tip, and said insulator outer surface extends radially inwardly toward said insulator inner surface to present said taper in said insulator thickness.

11.	(Original) An insulator according to claim 7, wherein said insulator thickness does not increase between the location to be longitudinally aligned with said shell firing surface of said shell and said insulator tip.

12.	(Currently Amended) A method of manufacturing a corona igniter, comprising the steps of:
	providing an insulator formed of an insulating material, the insulator extending longitudinally along a center axis from an insulator upper end to an insulator tip, the insulator having a thickness extending from an insulator outer surface to an insulator inner surface, the insulator inner surface presenting a slot extending longitudinally along the center axis from the insulator upper end toward the insulator tip, the insulator outer surface being round at the insulator tip;

	providing a shell formed of metal surrounding a portion of the insulator and extending longitudinally from a shell upper end to a shell firing surface;
	the step of providing the insulator including providing the insulator so that the insulator thickness tapers between the shell firing surface and the insulator tip, and the insulator thickness does not increase between a start of the taper and the insulator tip; and
	reducing the insulator thickness at the insulator tip relative to the insulator thickness at the shell firing surface if a RATIO’ defined by the following equation is less than or equal to 0: 
            
                R
                A
                T
                I
                O
                '
                =
                 
                
                    
                        
                            
                                R
                            
                            
                                I
                                N
                                S
                            
                        
                    
                    
                        C
                        E
                        P
                    
                
                -
                X
                 
            
        
	wherein             
                X
                =
                 
                0.5007
                 
                x
                 
                 
                
                    
                        
                            
                                R
                            
                            
                                S
                                H
                                E
                                L
                                L
                            
                        
                        -
                        
                            
                                R
                            
                            
                                I
                                N
                                S
                            
                        
                    
                
                +
                 
                0.5697
                 
            
        
	RINS is a radius of the insulator, the radius of the insulator is a distance extending from the center axis to the insulator outer surface, and the radius of the insulator is measured along a portion of the insulator wherein the insulator thickness is constant,
	CEP is a distance between the shell firing surface and the electrode tip, and 
	RSHELL is a radius of the shell, the radius of the shell being a distance extending from the center axis to a shell inner surface at the shell firing surface.

13.	(Canceled).

14.	 (Currently Amended) A method according to claim [[13]]12 including increasing X by 10% before calculating the             
                R
                A
                T
                I
                
                    
                        O
                    
                    
                        '
                    
                
                .
            
        

15.	(Currently Amended) A method according to claim [[13]]12, wherein the insulator includes a core nose projection having a length extending from the shell firing surface to the insulator tip, and the step of reducing the insulator thickness includes tapering the insulator thickness between the shell firing surface and the insulator tip so that the taper in the insulator thickness extends along a percentage of the length of the core nose projection, and the percentage of the length is greater than or equal to a calculated percentage defined according to the following equation:  

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	wherein Y is the percentage of the length of the core nose projection of the insulator,
	RCE is a radius of the center electrode, the radius of the center electrode being a distance extending from the center axis to an electrode outer surface, and 
	RINS is a radius of the insulator, the radius of the insulator is a distance extending from the center axis to the insulator outer surface, and the radius of the 

16.	(Currently Amended) A method according to claim [[13]]12, wherein the insulator includes a core nose projection having a length extending from the shell firing surface to the insulator tip, the insulator thickness is constant along a first portion of the insulator, and the step of reducing the insulator thickness includes  taping the insulator thickness along a second portion of the insulator extending from the first portion toward the insulator tip so that the insulator thickness at the insulator tip relative to the insulator thickness at the first portion is reduced by greater than or equal to a percentage of the insulator thickness at the first portion, the percentage being defined by the following equation: 
	T%    = 30.3% - (45.2% * P1) – (0.8% * P2) + (4.2% *P3) + 2.5%, wherein
            
                P
                1
                =
                 
                
                    
                        
                            
                                R
                            
                            
                                I
                                N
                                S
                                T
                                %
                            
                        
                    
                    
                        C
                        E
                        P
                    
                
            
          , 
            
                P
                2
                =
                
                    
                        
                            
                                
                                    
                                        R
                                    
                                    
                                        C
                                        E
                                    
                                
                            
                            
                                
                                    
                                        R
                                    
                                    
                                        I
                                        N
                                        S
                                    
                                
                                -
                                
                                    
                                        R
                                    
                                    
                                        C
                                        E
                                    
                                
                            
                        
                    
                
            
        	,
            
                P
                3
                =
                 
                
                    
                        l
                        n
                        
                            
                                
                                    
                                        
                                            
                                                R
                                            
                                            
                                                S
                                                H
                                                E
                                                L
                                                L
                                            
                                        
                                    
                                    
                                        
                                            
                                                R
                                            
                                            
                                                I
                                                N
                                                S
                                            
                                        
                                    
                                
                            
                        
                    
                    
                        l
                        n
                        
                            
                                
                                    
                                        
                                            
                                                R
                                            
                                            
                                                I
                                                N
                                                S
                                            
                                        
                                    
                                    
                                        
                                            
                                                R
                                            
                                            
                                                C
                                                E
                                            
                                        
                                    
                                
                            
                        
                    
                
            
          ,
	T% is a percentage of the insulator thickness at the first portion,
	RINS is a radius of the insulator, the radius of the insulator is a distance extending from the center axis to the insulator outer surface, and the radius of the insulator is measured along a portion of the insulator wherein the insulator thickness is constant,
	CEP is a distance between the shell firing surface and the electrode tip, 
RCE is a radius of the center electrode, the radius of the center electrode being a distance extending from the center axis to an electrode outer surface, and 
	RSHELL is a radius of the shell, the radius of the shell being a distance extending from the center axis to a shell inner surface at the shell firing surface.

17.	(Currently Amended) A method according to claim [[13]]12 including increasing a length of the shell so that the shell firing surface is closer to the insulator tip if a RATIO’ defined by the following equation is less than or equal to 0: 
            
                R
                A
                T
                I
                O
                '
                =
                 
                
                    
                        
                            
                                R
                            
                            
                                I
                                N
                                S
                            
                        
                    
                    
                        C
                        E
                        P
                    
                
                -
                X
                 
            
        
	wherein             
                X
                =
                 
                0.5007
                 
                x
                 
                 
                
                    
                        
                            
                                R
                            
                            
                                S
                                H
                                E
                                L
                                L
                            
                        
                        -
                        
                            
                                R
                            
                            
                                I
                                N
                                S
                            
                        
                    
                
                +
                 
                0.5697
                 
            
        
	RINS is a radius of the insulator, the radius of the insulator is a distance extending from the center axis to the insulator outer surface, and the radius of the insulator is measured along a portion of the insulator wherein the insulator thickness is constant,
	CEP is a distance between the shell firing surface and the electrode tip, and 
	RSHELL is a radius of the shell, the radius of the shell being a distance extending from the center axis to a shell inner surface at the shell firing surface.

18.	(Original) A method of manufacturing a corona igniter, comprising the steps of:

	providing a central electrode disposed in the slot of the insulator and extending longitudinally from an electrode upper end to an electrode tip, the electrode tip being spaced from the insulator tip by the insulating material; 
	providing a shell formed of metal surrounding a portion of the insulator and extending longitudinally from a shell upper end to a shell firing surface; 
	increasing a length of the shell so that the shell firing surface is closer to the insulator tip if a RATIO’ defined by the following equation is greater than or equal to 0: 
            
                R
                A
                T
                I
                O
                '
                =
                 
                
                    
                        
                            
                                R
                            
                            
                                I
                                N
                                S
                            
                        
                    
                    
                        C
                        E
                        P
                    
                
                -
                X
                 
            
        

	wherein             
                X
                =
                 
                0.5007
                 
                x
                 
                 
                
                    
                        
                            
                                R
                            
                            
                                S
                                H
                                E
                                L
                                L
                            
                        
                        -
                        
                            
                                R
                            
                            
                                I
                                N
                                S
                            
                        
                    
                
                +
                 
                0.5697
                 
            
        
	RINS is a radius of the insulator, the radius of the insulator is a distance extending from the center axis to the insulator outer surface, and the radius of the insulator is measured along a portion of the insulator wherein the insulator thickness is constant,
CEP is a distance between the shell firing surface and the electrode tip, and 
	RSHELL is a radius of the shell, the radius of the shell being a distance extending from the center axis to a shell inner surface at the shell firing surface.

19.	(Original) A method according to claim 18 including increasing X by 10% before calculating the             
                R
                A
                T
                I
                
                    
                        O
                    
                    
                        '
                    
                
                .
            
        

20.	(Currently Amended) A method according to claim 18, wherein the insulator includes a core nose projection having a length extending from the shell firing surface to the insulator tip, 
	reducing the insulator thickness at the insulator tip relative to the insulator thickness at the shell firing surface if the RATIO’ is less than or equal to 0, 
	the step of reducing the insulator thickness includes tapering the insulator thickness between the shell firing surface and the insulator tip so that the taper in the insulator thickness extends along a percentage of the length of the core nose projection, and the percentage of the length is greater than or equal to a calculated percentage defined according to the following equation:  

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	wherein Y is the percentage of the length of the core nose projection of the insulator,
RCE is a radius of the center electrode, the radius of the center electrode being a distance extending from the center axis to an electrode outer surface, and 
	RINS is a radius of the insulator, the radius of the insulator being a distance extending from the center axis to the insulator outer surface along a portion of the core nose projection wherein the insulator thickness is constant.

21.	(Original) A method according to claim 18, wherein the insulator includes a core nose projection having a length extending from the shell firing surface to the insulator tip, the insulator thickness is constant along a first portion of the insulator, and the step of reducing the insulator thickness includes  taping the insulator thickness along a second portion of the insulator extending from the first portion toward the insulator tip so that the insulator thickness at the insulator tip relative to the insulator thickness at the first portion is reduced by greater than or equal to a percentage of the insulator thickness at the first portion, the percentage being defined by the following equation: 
	    T% = 30.3% - (45.2% * P1) – (0.8% * P2) + (4.2% *P3) + 2.5%, wherein
            
                P
                1
                =
                 
                
                    
                        
                            
                                R
                            
                            
                                I
                                N
                                S
                            
                        
                    
                    
                        C
                        E
                        P
                    
                
            
          , 
            
                P
                2
                =
                
                    
                        
                            
                                
                                    
                                        R
                                    
                                    
                                        C
                                        E
                                    
                                
                            
                            
                                
                                    
                                        R
                                    
                                    
                                        I
                                        N
                                        S
                                    
                                
                                -
                                
                                    
                                        R
                                    
                                    
                                        C
                                        E
                                    
                                
                            
                        
                    
                
            
        	,
            
                P
                3
                =
                 
                
                    
                        l
                        n
                        
                            
                                
                                    
                                        
                                            
                                                R
                                            
                                            
                                                S
                                                H
                                                E
                                                L
                                                L
                                            
                                        
                                    
                                    
                                        
                                            
                                                R
                                            
                                            
                                                I
                                                N
                                                S
                                            
                                        
                                    
                                
                            
                        
                    
                    
                        l
                        n
                        
                            
                                
                                    
                                        
                                            
                                                R
                                            
                                            
                                                I
                                                N
                                                S
                                            
                                        
                                    
                                    
                                        
                                            
                                                R
                                            
                                            
                                                C
                                                E
                                            
                                        
                                    
                                
                            
                        
                    
                
            
          ,
	T% is a percentage of the insulator thickness at the first portion,
	RINS is a radius of the insulator, the radius of the insulator is a distance extending from the center axis to the insulator outer surface, and the radius of the 
	CEP is a distance between the shell firing surface and the electrode tip, 
	RCE is a radius of the center electrode, the radius of the center electrode being a distance extending from the center axis to an electrode outer surface, and 
	RSHELL is a radius of the shell, the radius of the shell being a distance extending from the center axis to a shell inner surface at the shell firing surface.

22.	(Currently Amended) A method of manufacturing an insulator for a corona igniter, the corona igniter including the insulator and a shell surrounding a portion of the insulator and extending longitudinally from a shell upper end to a shell firing surface, the insulator being formed of an insulating material and extending longitudinally along a center axis from an insulator upper end to an insulator tip, the insulator having a thickness extending from an insulator outer surface to an insulator inner surface, the insulator inner surface presenting a slot extending longitudinally along the center axis from the insulator upper end toward the insulator tip for containing a center electrode, and the insulator outer surface being round at the insulator tip; and the step of providing the insulator including	providing the insulator so that the insulator thickness tapers between a location to be aligned with the shell firing surface and the insulator tip, and the insulator thickness does not increase between a start of the taper and the insulator tip; and reducing the insulator thickness at the insulator tip relative to the insulator thickness at the location to be aligned with the shell firing surface if a RATIO’ defined by the following equation is less than or equal to 0: 
            
                R
                A
                T
                I
                O
                '
                =
                 
                
                    
                        
                            
                                R
                            
                            
                                I
                                N
                                S
                            
                        
                    
                    
                        C
                        E
                        P
                    
                
                -
                X
                 
            
        

	wherein             
                X
                =
                 
                0.5007
                 
                x
                 
                 
                
                    
                        
                            
                                R
                            
                            
                                S
                                H
                                E
                                L
                                L
                            
                        
                        -
                        
                            
                                R
                            
                            
                                I
                                N
                                S
                            
                        
                    
                
                +
                 
                0.5697
                 
            
        
	RINS is a radius of the insulator, the radius of the insulator is a distance extending from the center axis to the insulator outer surface, and the radius of the insulator is measured along a portion of the insulator wherein the insulator thickness is constant,
	CEP is a distance between the shell firing surface and the electrode tip, and 
	RSHELL is a radius of the shell, the radius of the shell being a distance extending from the center axis to a shell inner surface at the shell firing surface.

23.	(Original) A method of manufacturing an insulator for a corona igniter, the corona igniter including the insulator and a shell surrounding a portion of the insulator and extending longitudinally from a shell upper end to a shell firing surface, the insulator being formed of an insulating material and extending longitudinally along a center axis from an insulator upper end to an insulator tip, the insulator having a thickness extending from an insulator outer surface to an insulator inner surface, the insulator inner surface presenting a slot extending longitudinally along the center axis from the insulator upper end toward the insulator tip for containing a center electrode, and the insulator outer surface being round at the insulator tip; and
RATIO’ defined by the following equation is greater than or equal to 0: 
            
                R
                A
                T
                I
                O
                '
                =
                 
                
                    
                        
                            
                                R
                            
                            
                                I
                                N
                                S
                            
                        
                    
                    
                        C
                        E
                        P
                    
                
                -
                X
                 
            
        

	wherein             
                X
                =
                 
                0.5007
                 
                x
                 
                 
                
                    
                        
                            
                                R
                            
                            
                                S
                                H
                                E
                                L
                                L
                            
                        
                        -
                        
                            
                                R
                            
                            
                                I
                                N
                                S
                            
                        
                    
                
                +
                 
                0.5697
                 
            
        
	RINS is a radius of the insulator, the radius of the insulator is a distance extending from the center axis to the insulator outer surface, and the radius of the insulator is measured along a portion of the insulator wherein the insulator thickness is constant,
	CEP is a distance between the shell firing surface and the electrode tip, and 
	RSHELL is a radius of the shell, the radius of the shell being a distance extending from the center axis to a shell inner surface at the shell firing surface.

24.	(Currently Amended) An internal combustion engine, comprising: 
	an engine block including a top wall with an opening, said engine block including side walls extending from said top wall and forming a combustion chamber; 
	a corona igniter disposed in said opening of said cylinder head and extending into said combustion chamber, 
		said corona igniter including an insulator formed of an insulating material, said insulator extending longitudinally along a center axis from an insulator 
		said insulator including a core nose projection having a length extending from said shell firing surface to said insulator tip, said taper in said insulator thickness extending along a percentage of said length of said core nose projection, and said percentage of said length being greater than or equal to a calculated percentage defined according to the following equation:  

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	wherein Y is said percentage of said length of said core nose projection of said insulator,
	RCE is a radius of said center electrode, said radius of said center electrode is a distance extending from said center axis to an electrode outer surface, and 
	RINS is a radius of said insulator, said radius of said insulator is a distance extending from said center axis to said insulator outer surface, and said radius of said insulator is measured along a portion of said insulator wherein said insulator thickness is constant, 

		a shell formed of metal surrounding a portion of said insulator and extending longitudinally from a shell upper end to a shell firing surface; and 
		said shell firing surface and a portion of said shell located above said shell firing surface being disposed in said combustion chamber. 




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art includes the formulas of the independent claims which calculate the surface and radius of the insulator.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN D MANLEY whose telephone number is (571)270-5539.  The examiner can normally be reached on M-TH 7-5:30 est.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHERMAN D. MANLEY
Examiner
Art Unit 3747



/SHERMAN D MANLEY/Examiner, Art Unit 3747                                                                                                                                                                                                        

/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747